1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR PRELIMINARY
14                                                   )   INJUNCTION
     CLARK, et.al.,
                                                     )
15                  Defendants.                      )   [ECF Nos. 8, 17]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On April 2, 2019, the Magistrate Judge issued a Findings and Recommendation
22   recommending that Plaintiff’s motion for a preliminary injunction be denied. (ECF No. 17.) The
23   Findings and Recommendation was served on Plaintiff and contained notice that objections were due
24   within fourteen days. (Id.) Plaintiff filed timely objections on April 15, 2019.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.
28   ///
                                                         1
1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendation filed on April 2, 2019, is adopted in full; and

3          2.     Plaintiff’s motion for a preliminary injunction, filed on February 14, 2019, is DENIED.

4
5    IT IS SO ORDERED.

6    Dated: July 8, 2019
                                              SENIOR DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
